Citation Nr: 1023275	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C. § 1151 for additional disability of the cervical 
spine, claimed to be the result of VA medical treatment 
rendered on February 24, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim.  The appellant submitted a Notice of 
Disagreement with this decision in September 2003 and timely 
perfected his appeal in January 2004.

This claim came before the Board in May 2006, December 2007 
and March 2009.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claim.  In 
his January 2004 Substantive Appeal [VA Form 9] he declined 
the option of testifying at a personal hearing.


FINDINGS OF FACT

1.  The appellant received VA hospital and surgical treatment 
on February 24, 2003, for a septoplasty.

2.  A preponderance of the medical evidence of record 
supports a conclusion that the appellant's claimed cervical 
spine disability, to include C5-6 radiculopathy, 
C3-4 small central disc herniation, C5-6 broad-based disc 
osteophytes, severe left neural foraminal narrowing and 
moderate right foraminal narrowing, was not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, nor was such 
the result of an event not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for an award of compensation benefits pursuant 
to the criteria of 38 U.S.C.A. § 1151 for a cervical spine 
disability due to VA hospitalization and medical treatment 
are not met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for a cervical spine disability.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall Concerns

Most recently, the March 2009 Board remand instructions 
requested the Appeals Management Center (AMC) to obtain the 
appellant's original clinical records associated with his 
February 2003 septoplasty, to include the original informed 
consent forms, nurses' notes, progress notes, doctors' notes 
and orders, imaging reports, input/output flow sheets, 
anesthesia flow sheets and all other handwritten information.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the record reveals that all appropriate and 
reasonable actions were taken to obtain the appellant's 
clinical records associated with his February 2003 
septoplasty.  Thus, the Board's remand instructions have been 
fully complied with.  See Stegall, supra.




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the relevant law 
and regulations pertaining to his claim in a letter dated May 
18, 2004, which specifically detailed the evidentiary 
requirements for compensation under 38 U.S.C. § 1151.

Specifically, the appellant was advised that VA would assist 
him with obtaining relevant records from any Federal agency.  
This may include medical records from the military, from VA 
Medical Centers (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the appellant that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the appellant could complete to release private medical 
records to the VA.

The Board notes that the May 2004 letter specifically 
requested of the appellant: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the appellant that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the appellant that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The appellant was provided specific notice of the 
Dingess/Hartman decision in a May 2006 letter, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The appellant was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the May 2006 letter 
instructed the appellant that two factors were relevant in 
determining effective dates: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The appellant was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the appellant may not have submitted and reports of 
treatment.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board is aware of the appellant's representative's 
request to remand this claim to clarify whether the original 
records from the appellant's surgical procedure in February 
2003 were unavailable or retired, since there was no letter 
regarding the fate of the original records.  See Informal 
Hearing Presentation, April 27, 2010.  It is unclear to the 
Board what difference this distinction would make in 
rendering a decision on this issue on appeal.  In February 
2010, VA issued two Formal Findings regarding the appellant's 
surgical records, including his informed consent form.  The 
formal findings indicated that the appellant did not have a 
copy of his treatment records or his original informed 
consent form.  Further, numerous requests for the original 
consent form (in May 2003, July 2003, September 2006 and 
January 2007) were unsuccessful.  VA concluded that any 
further attempt to obtain the original consent form would be 
futile.  See VA Formal Findings, February 1, 2010 and 
February 5, 2010.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  [VA's efforts to obtain 
outstanding records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  So it is in this case.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The appellant was provided VA examinations in June 2007 and 
November 2008.  The November 2008 VA examination involved a 
review of the claims file, a thorough examination of the 
appellant, and an opinion that was supported by sufficient 
rationale.  Therefore, the Board finds that the examination 
is adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (affirming that a medical opinion 
is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
appellant's service treatment records, VA outpatient medical 
records and provided him with a VA examination.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.






II.  The Merits of the Claim

Pertinent Law and Regulations

Statutory Law

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a)  Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

VA Regulations

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 [such as this case, in which the 
appellant's § 1151 claim was filed in April 2003] were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3 2004) [codified as 
amended at 38 C.F.R. § 3.361].  Those regulations largely 
implemented the provisions of 38 U.S.C. § 1151.



(i)  Additional Disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2009).  To establish causation, the 
evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2009).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361 (c)(2) (2009).

(ii)  Carelessness, Negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2009).


(iii)  Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2009).

Analysis

The appellant is seeking compensation under the provisions of 
38 U.S.C. § 1151 for a cervical spine disability, which he 
claims is the result of improper treatment at a VA Medical 
Center (VAMC).  Specifically, he alleges that during his 
February 2003 surgery for a septoplasty, unspecified medical 
negligence caused him to experience significant neck pain and 
radiculopathy thereafter.

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show that VA treatment caused additional disability, and 
that such additional disability was the result of either 
negligence or carelessness on the part of VA or an event 
which was not reasonably foreseeable.

The question of whether the appellant has additional 
disabilities and whether such are related to his February 24, 
2003, surgery is essentially medical in nature, as are the 
matters of negligence, etc, and foreseeability.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

As to the matter of additional disability, the medical 
evidence indicates that the appellant was seen in February 
2003 at a VAMC for obstructive sleep apnea.  At that time, he 
was noted to have a severely deviated septum and bilateral 
inferior turbinate hypertrophy.  On February 24, 2003, the 
appellant underwent a septoplasty to correct these problems.  
See VAMC Operation Report, February 24, 2003.

On March 21, 2003, magnetic resonance imaging (MRI) studies 
of the cervical and thoracic spine, conducted in conjunction 
with the appellant's additional provisional diagnosis of 
multiple sclerosis (MS), revealed central disc herniation at 
C3-4, broad-based disc osteophytes at C5-6, severe left 
neural foraminal narrowing and moderate right neural 
foraminal narrowing.  The assessment was currently inactive 
clinically possible MS and a C5-6 disc prolapse that was 
causing C6 radiculopathy (based on pain and mild motor 
sensory findings).  The examiner noted that there was no 
cerebrospinal fluid space around the spinal cord at C5-6, 
raising the concern for possible cord compression, although 
the appellant had no/very soft clinical signs of myelopathy 
and the MRI showed no evidence of myelomalacia.  The examiner 
further opined that spontaneous resolution of these symptoms 
typically occurs in four to six weeks.  As the appellant's 
symptoms persisted beyond that time frame and due to the 
presence of osteophytes at the same level as the disc 
prolapse, it was noted that the appellant's condition was 
unlikely to improve with conservative therapy.  See VAMC MRI 
Report, March 20, 2003.

On March 21, 2003, the appellant was seen by his primary care 
physician (PCP) at the VAMC with continued complaints of a 
stiff neck.  He was referred to the Emergency Department.  
See VAMC Primary Care Note, March 21, 2003.  In the Emergency 
Department, the appellant repeated his complaints of pain on 
the left side of his neck with spasms and numbness in the 
fingers of his left hand.  He noted that he had seen a 
chiropractor three times the prior week.  The assessment was 
cervical pain with intermittent radicular symptoms.  See VAMC 
Emergency Department Treatment Note, March 21, 2003.  On 
March 27, 2003, the appellant was seen again by his PCP and 
was diagnosed with significant cervical disc disease.  See 
VAMC Primary Care Note, March 27, 2003.

In May 2003, during a VA neurological consult, the appellant 
reported that he had experienced tingling over his left upper 
extremity (LUE) since the day after his septoplasty.  The 
week following his surgical procedure, he stated that he had 
a sore neck and intermittent weakness of the LUE.  The 
appellant again reported that he had seen a chiropractor 
multiple times in April 2003, though he indicated he felt 
worse following these sessions and required Motrin daily for 
pain.  The appellant stated that he was concerned that his 
February 2003 sinus surgery may have precipitated his LUE 
symptomatology.  See VAMC Neurological Consult, May 21, 2003.  
A neurological consult addendum indicated that sensory 
examination over the LUE was normal, except for decreased 
light touch and pin prick - 15 percent over the left thumb 
and index finger.  See VAMC Neurology Consult Addendum, May 
28, 2003.

While the medical evidence does not clearly establish whether 
the appellant's cervical disability was due to VA treatment 
or was merely a manifestation of the progression of his 
degenerative cervical disease, for the purposes of this 
decision only, the Board will assume that additional 
disability is present.  Accordingly, the Board will now turn 
to the matter of whether such additional disability was the 
result of carelessness, negligence or the like on the part of 
VA medical personnel; or whether such additional disability 
is the result of an event which was not reasonably 
foreseeable.

Initially, the Board notes that in the April 2006 Informal 
Hearing Presentation, the appellant's representative stated 
that the VAMC did not obtain consent from the appellant prior 
to his February 2003 septoplasty.  See Informal Hearing 
Presentation, April 10, 2006.  The Board finds there is not 
one iota of evidence in the record that suggests this 
contention is accurate.  After an exhaustive search, VA was 
unable to locate the original informed consent form signed by 
the appellant prior to his surgery.  As noted above, a Formal 
Finding to this effect was issued in February 2010.  See VA 
Formal Finding, February 5, 2010.  Despite this Formal 
Finding, review of the appellant's treatment records reveals 
that on February 19, 2003, during his pre-operative 
scheduling/nursing visit, it was noted that the appellant 
"states good understanding of the pre-op plan."  See VAMC 
Treatment Note, February 19, 2003.  


Further, on February 22, 2003, it was noted that the risks 
and benefits of the procedure were discussed with the 
appellant and he had an opportunity to ask questions and have 
them answered in the Ear, Nose and Throat clinic.  This was 
reinforced in pre-admission.  It was also noted that the 
informed consent form was signed.  "Risks and benefits of 
the planned procedure as well as potential alternative 
methods of treatment have been reviewed with the patient."  
See VAMC Treatment Record, February 22, 2003.  

Despite the appellant's representative's allegation, it is 
clearly noted in the VA treatment records that the appellant 
signed the informed consent form prior to be February 2003 
surgery.  Moreover, there is the presumption of 
administrative regularity, under which it is presumed that 
government officials "have properly discharged their official 
duties."  See United States v. Chemical Foundation, Inc., 272 
U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 
2 Vet. App. 307, 308-309 (1992), the Court found that the 
presumption of regularity applied to VA.  The Court also 
noted that the presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Accordingly, the Board finds the appellant's representative's 
argument that informed consent for the February 2003 surgery 
was never obtained to be without merit.

The question to be answered, then, is whether the appellant's 
additional cervical disability is due to carelessness, 
negligence, etc. on the part of VA; or whether such 
additional disability is the result of an event which was not 
reasonably foreseeable.  The record contains two medical 
opinions addressing these questions.

In support of his claim, the appellant relies upon the June 
2007 VA Compensation and Pension examination.  At that time, 
the appellant continued to complain of chronic pain and 
tightness in his neck and bilateral shoulder area.  Though 
there was no clear radicular pain in the LUE, the appellant 
reported that his pain was 7/10.  He specifically denied 
experiencing any neck pain prior to his February 2003 
septoplasty surgery.  The VA examiner diagnosed the appellant 
with musculoskeletal neck pain.  The VA examiner opined that 
the appellant's neck and LUE pain was first documented 
immediately following the February 2003 surgery, which 
appeared to be C5-6 radiculopathy.  Though it was noted that 
there was no evidence of radiculopathy at the time of the 
examination, it was considered more likely than not that the 
appellant's persistent pain was induced by surgery and had 
been persistent since the February 2003 surgery.  In support 
of this opinion, the VA examiner stated that it was possible 
that neck manipulation during the surgery contributed to the 
development of a disc problem and chronic neck pain 
thereafter.  See VA Compensation and Pension Examination 
Report, June 19, 2007.

The Board notes that it is unclear when the appellant's 
cervical spine disability actually began.  Review of the 
medical evidence of record reveals that the appellant sought 
treatment in the Emergency Department at the VAMC in 
September 2001 for complaints of shoulder and neck pain.  At 
that time, the appellant stated that the pain he experienced 
was similar to bursitis he had experienced 20 years prior.  
Specifically, the appellant described his pain as knife-like, 
starting at the top of his left shoulder and radiating up the 
left side of his neck.  See VAMC Emergency Department 
Treatment Note, September 15, 2001.  

This evidence casts significant doubt upon the June 2007 VA 
examiner's opinion that the appellant had no complaints of 
neck pain prior to his February 2003 septoplasty.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Here, it is clear that the June 2007 VA examiner did 
not thoroughly review the appellant's claims file, as the 
crucial September 2001 evidence was not addressed in the 
examination report.  

Further, the Board notes that there is no indication that the 
appellant complained of neck and/or LUE pain immediately 
following his February 2003 septoplasty.  On February 25, 
2003, the day following his surgery, the appellant denied 
having any pain.  He was considered to be stable and was 
discharged home.  See VAMC Treatment Record, February 25, 
2003.  On March 6, 2003, a VAMC Otolaryngology treatment note 
indicated that the appellant was one week post-operation and 
was seen for splint removal.  The appellant reported no 
problems.  See VAMC Otolaryngology Treatment Note, March 6, 
2003.  It was not until the appellant was seen on March 20, 
2003, for his MRI (in conjunction with his provisional MS 
diagnosis) that he complained of neck pain.  

Given the fact that the June 2007 VA examiner failed to 
address the September 2001 medical evidence of complaints of 
neck pain as well as the fact that the appellant made no 
complaints of neck and/or LUE pain or discomfort prior to his 
March 2003 MRI, the Board finds that the opinion rendered in 
conjunction with the examination to be of little probative 
value.

The only remaining evidence in the claims file serving to 
link the appellant's cervical spine disability to negligence 
on the part of VA emanates from statements made by the 
appellant himself.  It is now well settled, however, that lay 
persons without medical training, such as the appellant, are 
not qualified to render medical opinions regarding matters 
such as determinations of etiology and the proper standard of 
care, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The appellant's 
statements in this regard are accordingly lacking in 
probative value.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Evidence against the appellant's claim 
consists of the March 2003 MRI report and the November 2008 
VA Compensation and Pension Examination.  In the March 20, 
2003, MRI note, the examining physician stated that the 
extensive degenerative changes in the appellant's cervical 
spine could have resulted in a disc prolapse at any time, 
even if the appellant had not had the February 2003 
septoplasty.  See VAMC MRI Report, March 20, 2003.

Further, following an extensive review of the appellant's 
claims file, the November 2008 VA examiner disagreed with the 
June 2007 VA examination report.  In fact, the VA examiner 
stated that the medical evidence revealed manifestations of 
cervical spine pathology that were present prior to the 
February 24, 2003 surgery.  Additionally, the VA examiner 
noted that the course of the medical treatment in February 
2003 was provided in a careful manner by healthcare providers 
with appropriate skills.  There was no disability, nor any 
event not reasonably foreseeable resulting from VA hospital, 
medical or surgical treatment.  See VA Compensation and 
Pension Examination Report, November 4, 2008.

The Board finds the March 2003 MRI treatment note and the 
November 2008 VA examination report to be the most persuasive 
in this case.  It is clear from a review of the record that 
the appellant had previously complained of neck and shoulder 
pain prior to his February 24, 2003 septoplasty.  This fact 
was further buttressed by the November 2008 VA examiner's 
opinion that the appellant's cervical spine pathology existed 
prior to his February 2003 septoplasty.  As noted above, 
hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361 (c)(2) (2009).  VA did not 
fail to timely diagnose the appellant's cervical spine 
disability and it is not the result of his February 2003 
septoplasty.

Accordingly, the competent medical evidence of record 
indicates that any additional disability experienced by the 
appellant was not due to carelessness, negligence, lack of 
proper skill, and error in judgment on the part of VA nor to 
an event not reasonably foreseeable, and the claim fails on 
this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to compensation under 38 
U.S.C. § 1151.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to disability benefits under the provisions of 
38 U.S.C. § 1151 for additional disability of the cervical 
spine, claimed to be the result of VA medical treatment 
rendered on February 24, 2003, is denied.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


